 

Exhibit 10.1

 

SUMMARY COMPENSATION SHEET

January 1, 2013

 

Compensation of Non-Employee Directors

 

Annual Retainer. Non-employee members of the Board of Directors of Hurco
Companies, Inc. (the “Company”) receive a cash retainer of $5,000 per fiscal
quarter and restricted shares equivalent in value to $25,000 which vest one year
from the date of grant.

 

Committee Retainers. Committee chairs and audit committee members also receive
the following cash payments:

 

·Presiding Independent Director - $2,500 per fiscal quarter

 

·Audit Committee Chair - $2,500 per fiscal quarter.

 

·Compensation Committee Chair - $1,250 per fiscal quarter.

 

·Audit Committee Members - $1,250 per fiscal quarter.

 

Reimbursement. The Company reimburses non-employee directors for travel and
other expenses incurred to attend Board and committee meetings.

 

Compensation of Named Executive Officers

 

Base Salaries. The executive officers of the Company serve at the discretion of
the Board of Directors. The Compensation Committee of the Board sets or ratifies
the annual base salaries of the Company’s executive officers. The following are
the annual base salary levels as of January 1, 2012 for the Company’s current
Chief Executive Officer, Chief Financial Officer and its three other most highly
compensated executive officers (the “Named Executive Officers”) as of January 1,
2013 identified in the proxy statement for the Company’s 2013 annual meeting of
shareholders:

 

Michael Doar
Chairman, Chief Executive Officer and
President  $410,000  John G. Oblazney
Vice President, Secretary, Treasurer and
Chief Financial Officer  $210,000  John P. Donlon
Executive Vice President, Worldwide Sales and Service  $216,000  Sonja K.
McClelland
Corporate Controller and
Assistant Secretary  $170,000  Gregory S. Volovic
Executive Vice President of Technology and Operations  $250,000 

  

Employment Agreements. The Company has entered into employment agreements with
each of its Named Executive Officers. The employment agreements are filed as
exhibits to the Company’s Annual Report on Form 10-K for the fiscal year ended
October 31, 2012.

 

 

 

 

Bonuses. Each of the Named Executive Officers may be eligible to receive a
discretionary bonus set or ratified by the Compensation Committee.

 

Equity-Based Awards. The only equity based incentive plan in which the named
executive officers are eligible to participate is the 2008 Plan, which was
approved by shareholders in March 2008. The plan provides for equity-based
incentive awards in the form of stock options, stock appreciation rights settled
in stock, restricted shares, performance shares and performance units. Under the
plan, the Compensation Committee has authority to determine the officers,
directors and key employees who will be granted awards; determine the form and
size of the award; determine the terms and conditions upon which the awards will
be granted; and prescribe the form and terms of award agreements.

 

Deferred Compensation Plan. The Company maintains a nonqualified deferred
compensation plan in which senior managers and other highly compensated
employees are eligible to participate. Eligible participants of the plan are
able to defer between 2% and 50% of base salary and up to 100% of long-term
annual bonus less required and voluntary payroll deductions in a given plan
year. The Board of Directors may declare a discretionary amount of matching
credits for participants deferring compensation, up to a maximum of 6% of
compensation. Participants are 100% vested in all deferral and matching accounts
at all times. Amounts deferred under the plan are credited with earnings at the
rate of return generated by mutual fund investment options elected by the
participants that are offered in the Company’s 401(k) plan.

 

Medical, Disability and Life Insurance. The Named Executive Officers participate
in benefits coverage to help manage the financial impact of ill health,
disability and death. All Named Executive Officers are provided a supplemental
disability benefit and the Chief Executive Officer is provided a split-dollar
life insurance benefit.

 

Retirement Benefits. The Company sponsors a 401(k) plan in which full-time
employees are eligible to participate. The purpose of the plan is to provide an
incentive for employees to save for their retirement income needs and to provide
additional attraction and retention of employees. Executive officers participate
in the 401(k) plan on the same basis as other eligible employees.

 

Perquisites. Perquisites consist of the use of a company leased vehicle for the
Chief Executive Officer and a car allowance for the Chief Financial Officer.

 

 

